
	
		II
		110th CONGRESS
		1st Session
		S. 1857
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a digital and wireless network technology
		  program, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Minority Serving Institutions for
			 Advanced Technology and Education Act.
		2.PurposesThe purposes of the program under this Act
			 are to—
			(1)strengthen the
			 ability of eligible institutions to provide capacity for instruction in digital
			 and wireless network technologies; and
			(2)strengthen the
			 national digital and wireless infrastructure by increasing national investment
			 in telecommunications and technology infrastructure at eligible
			 institutions.
			3.Definition of
			 eligible institutionIn this
			 Act, the term eligible institution means an institution that
			 is—
			(1)a historically
			 Black college or university that is a part B institution, as defined in section
			 322 of the Higher Education Act of 1965 (20 U.S.C.
			 1061);
			(2)a
			 Hispanic-serving institution, as defined in section 502(a) of such Act;
			(3)a Tribal College
			 or University, as defined in section 316(b) of such Act (20 U.S.C.
			 1059c(b));
			(4)an Alaska
			 Native-serving institution, as defined in section 317(b) of such Act (20 U.S.C.
			 1059d(b));
			(5)a Native
			 Hawaiian-serving institution, as defined in section 317(b) of such Act (20
			 U.S.C. 1059d(b)); or
			(6)an institution
			 determined by the Secretary to have enrolled a substantial number of minority,
			 low-income students during the previous academic year who received a Federal
			 Pell Grant for that year.
			3A.Definition of
			 secretaryIn this Act, the
			 term Secretary means the Secretary of Education.
		4.Minority serving
			 institutions for advanced technology and education
			(a)Grants
			 authorized
				(1)In
			 generalThe Secretary is
			 authorized to award grants, on a competitive basis, to eligible institutions to
			 enable the eligible institutions to carry out the activities described in
			 subsection (d).
				(2)Grant
			 periodThe Secretary may award a grant to an eligible institution
			 under this Act for a period of not more than 5 years.
				(b)Application and
			 review procedure
				(1)In
			 generalTo be eligible to receive a grant under this Act, an
			 eligible institution shall submit an application to the Secretary at such time,
			 in such manner, and containing such information as the Secretary may reasonably
			 require. The application shall include—
					(A)a program of
			 activities for carrying out 1 or more of the purposes described in section 2;
			 and
					(B)such other
			 policies, procedures, and assurances as the Secretary may require by
			 regulation.
					(2)RegulationsAfter
			 consultation with appropriate individuals with expertise in technology and
			 education, the Secretary shall establish a procedure by which to accept and
			 review such applications and publish an announcement of such procedure,
			 including a statement regarding the availability of funds, in the Federal
			 Register.
				(3)Application
			 review criteriaThe application review criteria used by the
			 Secretary for grants under this Act shall include consideration of—
					(A)demonstrated need
			 for assistance under this Act; and
					(B)diversity among
			 the types of eligible institutions receiving assistance under this Act.
					(c)Matching
			 requirement
				(1)In
			 generalAn eligible institution that receives a grant under this
			 Act shall agree that, with respect to the costs to be incurred by the
			 institution in carrying out the program for which the grant is awarded, such
			 institution will make available (directly or through donations from public or
			 private entities) non-Federal contributions in an amount equal to 25 percent of
			 the amount of the grant awarded by the Secretary, or $500,000, whichever is the
			 lesser amount.
				(2)WaiverThe
			 Secretary shall waive the matching requirement for any eligible institution
			 with no endowment, or an endowment that has a current dollar value as of the
			 time of the application of less than $50,000,000.
				(d)Uses of
			 fundsAn eligible institution shall use a grant awarded under
			 this Act—
				(1)to acquire
			 equipment, instrumentation, networking capability, hardware and software,
			 digital network technology, wireless technology, and infrastructure;
				(2)to develop and
			 provide educational services, including faculty development, related to
			 science, technology, engineering, and mathematics;
				(3)to provide
			 teacher preparation and professional development, library and media specialist
			 training, and early childhood educator and teacher aide certification or
			 licensure to individuals who seek to acquire or enhance technology skills in
			 order to use technology in the classroom or instructional process to improve
			 student achievement;
				(4)to form consortia
			 or collaborative projects with a State, State educational agency, local
			 educational agency, community-based organization, national nonprofit
			 organization, or business, including a minority business, to provide education
			 regarding technology in the classroom;
				(5)to provide
			 professional development in science, technology, engineering, or mathematics to
			 administrators and faculty of eligible institutions with institutional
			 responsibility for technology education;
				(6)to provide
			 capacity-building technical assistance to eligible institutions through remote
			 technical support, technical assistance workshops, distance learning, new
			 technologies, and other technological applications; and
				(7)to foster the use
			 of information communications technology to increase scientific, technological,
			 engineering, and mathematical instruction and research.
				(e)Data
			 collectionAn eligible institution that receives a grant under
			 this Act shall provide the Secretary with any relevant institutional
			 statistical or demographic data requested by the Secretary.
			(f)Information
			 disseminationThe Secretary shall convene an annual meeting of
			 eligible institutions receiving grants under this Act for the purposes
			 of—
				(1)fostering
			 collaboration and capacity-building activities among eligible institutions;
			 and
				(2)disseminating
			 information and ideas generated by such meetings.
				(g)LimitationAn
			 eligible institution that receives a grant under this Act that exceeds
			 $2,500,000 shall not be eligible to receive another grant under this Act until
			 every other eligible institution that has applied for a grant under this Act
			 has received such a grant.
			5.Annual report
			 and evaluation
			(a)Annual report
			 required from recipientsEach
			 eligible institution that receives a grant under this Act shall provide an
			 annual report to the Secretary on the eligible institution's use of the
			 grant.
			(b)Evaluation by
			 secretaryThe Secretary shall—
				(1)review the
			 reports provided under subsection (a) each year; and
				(2)evaluate the
			 program authorized under this Act on the basis of those reports every 2
			 years.
				(c)Contents of
			 evaluationThe Secretary, in the evaluation under subsection (b),
			 shall—
				(1)describe the
			 activities undertaken by the eligible institutions that receive grants under
			 this Act; and
				(2)assess the
			 short-range and long-range impact of activities carried out under the grant on
			 the students, faculty, and staff of the institutions.
				(d)Report to
			 congressNot later than 3 years after the date of enactment of
			 this Act, the Secretary shall submit a report on the program supported under
			 this Act to the authorizing committees that shall include such recommendations,
			 including recommendations concerning the continuing need for Federal support of
			 the program, as may be appropriate.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal year 2008 and each of the 5 succeeding fiscal
			 years.
		
